HARRIS, Presiding Judge.
This is an appeal from revocation of probation made and entered on the 18th day of January, 1982.
Appellant was indicted for violating Section 20-2-70, Code 1975, in that he unlawfully obtained a controlled substance through the use of a forged prescription. He pleaded guilty to this charge on April 4, 1981, and was sentenced to two years’ imprisonment in the penitentiary. On April 30, 1981, the appellant’s sentence was suspended and he was placed on probation for two years.
On June 16, 1981, the appellant was arrested for unlawful possession and sale of marijuana and was declared delinquent. He was arrested on June 24, 1981, and committed to jail in Dale County, Alabama. On June 30, 1981, the State recommended that appellant’s probation be revoked. On August 17, 1981, appellant was notified of the charges of probation violation placed against him.
A hearing was conducted by Honorable P.B. McLauchlin, Jr., Circuit Judge of Dale County, Alabama. At said hearing he was represented by counsel of his choice. He testified that he was given written notice of his probation violation. He further admitted that he had been convicted in the United States District Court for possession of a controlled substance, namely marijuana.
The court made and entered the following written order:
“This cause coming on to be heard on probation revocation hearing and the court having considered the same, the court finds the defendant was given written notice of the violation of his probation and he was afforded an opportunity to be heard. The court further finds the appellant was guilty of the possession of marijuana during the time he was on probation and that he admitted he had been convicted of this crime.”
The following order of revocation of probation was made and entered by the Circuit Judge of Dale County:
“On the 18th day of January, 1982, comes now the State of Alabama by its District Attorney, Honorable Edward W. Boswell, also comes the defendant, Bobby Ray Evans, in his own proper person and with his attorney, Honorable Alice Anderson, for a hearing to determine whether the order of probation made in this cause on the 30th day of April, 1981, should be revoked.
“Thereupon, the Court hearing the evidence and having access to the report of the Probation Officer, finds that the defendant, Bobby Ray Evans, has violated the conditions of the order of probation previously entered and that said probation is due to be revoked.
“It is therefore, ORDERED and ADJUDGED by the Court that the order of probation entered in this cause on the 30th day of April, 1981, and the suspension of sentence in this case be, and the same are, hereby revoked and annulled. It is further ORDERED that the sentence heretofore passed on this defendant of imprisonment in the Penitentiary of the State of Alabama for a period of 2 years commence immediately.”
We find that the guidelines set forth in Armstrong v. State, 294 Ala. 100, 312 So.2d 620, were fully complied with and the judgment is affirmed.
AFFIRMED.
All the Judges concur.